Citation Nr: 0822194	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-25 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim denied under 38 U.S.C.A. § 3504(a) (currently 38 
U.S.C.A. § 6104(a)) due to forfeiture of Department of 
Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 




INTRODUCTION

The veteran had recognized service with the U.S. Armed Forces 
of the Far East (USAFFE) from November 1941 to July 1942.  He 
was a prisoner of war from April 1942 until July 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  In a July 1976 decision, VA's Compensation and Pension 
Service determined that, between May 1943 and December 1944, 
the veteran had been a member of an organization assisting 
the enemy against the interests of the United States and its 
allies, and that such membership warranted forfeiture of all 
rights, claims, and benefits to which he might otherwise be 
entitled under the laws administered by VA pursuant to 38 
U.S.C.A. § 3504(a) (currently 38 U.S.C.A. § 6104(a)); the 
veteran was notified of the decision and of his appellate 
rights, but did not appeal the decision.

2.  The July 1976 decision was confirmed in a November 1976 
VA correspondence.

3.  The evidence received since the July 1976 VA decision is 
duplicative or cumulative of evidence previously of record, 
and does not raise a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The July 1976 VA decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.1103 (2007).

2.  New and material evidence has not been received since the 
July 1976 decision regarding forfeiture of VA benefits.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish entitlement to the benefit sought that 
were found insufficient in the previous denial.

In the present case, VA provided the veteran with the 
contemplated notice in a March 2005 correspondence.  The 
notice identified the prior final decision, and specifically 
informed him of the basis for that denial.  The notice letter 
also advised him that he had to submit new and material 
evidence to warrant consideration of his claim.  An April 
2004 correspondence had earlier explained the definition of 
new and material evidence.  The veteran responded to the 
notice letter, and his claim was thereafter readjudicated in 
a June 2005 statement of the case.  The veteran therefore has 
received the notice to which he is entitled as to his claim, 
and there is no prejudice flowing from the timing of notice 
in this case.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24  (Fed. Cir. 2007) (a supplemental statement of the 
case can serve as a means of readjudication following 
38 U.S.C.A. § 5103(a)-compliant notice; where such notice is 
followed by a readjudication, any timing error is cured). 

In short, the March 2005 notice letter provided 38 U.S.C.A. 
§ 5103(a)-compliant notice, and any timing deficiency has 
been cured by the issuance of the statement of the case, 
obviating any need to address whether the veteran was 
prejudiced by a notice error in this case.  Compare Sanders 
v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) (holding 
that any error in a Veterans Claims Assistance Act notice 
should be presumed prejudicial, and that VA has the burden of 
rebutting this presumption).

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has held that a declaration of forfeiture may be 
revoked upon the presentation of new and material evidence, 
or revised based upon a finding of clear and unmistakable 
error in the original forfeiture decision.  See Trilles v. 
West, 13 Vet. App. 314, 322 (2000). 

A July 1976 decision by VA's Compensation and Pension Service 
determined that the veteran had forfeited any right to 
benefits administered by VA.  The veteran was notified of the 
decision and of his appellate rights with respect thereto.  
Although he now contends that he was unaware of the decision, 
or too sick to submit a notice of disagreement, the notice 
was sent to his address of record, and he in fact wrote to VA 
in October 1976 and August 1977 with additional evidence he 
believed would warrant reconsideration of VA's determination.  
His communications did not express disagreement with the July 
1976 determination (as opposed to requesting reconsideration 
in light of supplemental information), and therefore were not 
notices of disagreement.  Nor does the veteran contend that 
he submitted a notice of disagreement with the decision.  

The veteran's October 1976 communication in particular 
clearly shows that he received notice of the decision, and 
was not too ill to respond in a timely manner.  VA informed 
him in November 1976 that the additional evidence did not 
warrant a change in the forfeiture determination.  See 
38 C.F.R. § 3.156(a) (1976) (new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision, will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period).  Given that the veteran 
did not file a notice of disagreement within one year of 
notice of the July 1976 determination, the Board finds that 
the referenced decision is final.

Consequently, the matter of revocation of forfeiture may be 
considered on the merits only if new and material evidence 
has been received since the time of the July 1976 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007).

Under VA law, any person shown by evidence satisfactory to 
the Secretary to be guilty of mutiny, treason, sabotage, or 
rendering assistance to an enemy of the United States or of 
its allies shall forfeit all accrued or future gratuitous 
benefits under laws administered by the Secretary.  See 38 
U.S.C.A. § 6104(a); 38 C.F.R. 
§ 3.902. 

The evidence previously of record at the time of the July 
1976 decision (and the October 1976 decision confirming the 
forfeiture action) is as follows:

In a November 1946 Affidavit signed by the veteran, he denied 
undergoing any "rejuvenation" training by the Japanese.  He 
indicated that following his July 1942 release from a 
concentration camp, he went home to help his parents with 
farming.  He denied ever working for the Japanese occupation 
forces.

In his November 1971 application for VA compensation and 
supplemental VA form, the veteran contended that he joined a 
guerilla force in September 1944.  He denied having been a 
member of any pro-Japanese organization, and denied having 
been a member of the Bureau of the Constabulary (BC).  He 
denied ever taking an oath or affirmation to support or 
cooperate with the Japanese government against the U.S. or 
its allies.  He reported living in Lipa City, Batangas in 
1943 and 1944.

Given that the veteran's name apparently appeared in records 
seized from the BC, VA undertook an investigation of the 
veteran's possible involvement with that organization.  An 
August 1973 statement from the Philippine Adjutant General's 
office indicated that the veteran's official Philippine Army 
file did not reference service in the BC.

An August 1973 VA field examination request indicated that an 
investigation was necessary because the veteran's name 
appeared in captured documents as a member of the General 
Service Troops (GST), a component of the BC.  The request 
notes that a person with the same name as the veteran was 
listed as joining the GST in July 1943 as a corporal 
stationed in Papaya, Nueva Ecija until April 1944.  In May 
1944 a person of that name was listed as absent without 
official leave.  A July 1944 entry from another unit with the 
GST indicates that a person of that same name was a private 
and was confined to jail; that person was later moved to 
another GST company, and last appeared on the roster in 
December 1944.  The requesting VA official indicated that he 
could not determine if the listed corporal and private were 
two individuals, or the same individual who underwent a 
demotion for his AWOL status.  The requester noted that the 
signature of the corporal in the GST was very similar to that 
of veteran.  

Attached to the request was a roster for the BC showing that 
an individual with the same name as the veteran was serving 
as a patrolman in July 1943.  The roster contains the 
signature of that individual (which bears a remarkable 
resemblance to the veteran's signature on his November 1946 
affidavit).
 
In an October 1973 deposition given to VA, the veteran 
testified that after his release from a concentration camp in 
July 1942, he returned home to Lipa City.  He explained that 
on his arrival, he was initially detained by the Japanese for 
two weeks.  He then farmed land from 1942 to 1945.  He 
offered the name of C.R. as an individual who could verify 
that he joined a guerilla force after he left the 
concentration camp; when confronted with information that the 
BC roster contained C.R.'s name as well, the veteran 
contended that the two were different individuals.  The 
veteran indicated that at some point, he was confined by the 
BC in Calamba, Laguna for two weeks, then moved to Santa 
Cruz, Laguna for a month, and from there was moved to the San 
Marcelino jail for six months until he managed to escape.  He 
explained that during his captivity, he was forced to wear a 
BC uniform.  As to the BC's roster, the veteran admitted that 
the signature of the corporal looked the same as his, and 
explained that he may have been coerced to sign the roster 
while a prisoner.  He contended that he was never stationed 
or confined in the areas referenced by the roster.

In a supplementary deposition, the veteran testified that he 
was a member of the recognized guerillas.  He explained that 
he did not mention this when he was discharged because he did 
not believe it was necessary.  The veteran explained that he 
did not, on his supplemental form, mention any residence 
other than Lipa City in 1943 and 1944 because he did not 
consider his places of confinement to constitute residences.

In a November 1973 deposition, C.R. indicated that after his 
release from a concentration camp in July 1942, he returned 
to Lipa City to farm.  He initially testified that he never 
joined the GST, but instead joined a guerilla company.  Later 
in the deposition he admitted that he did join the GST, where 
he underwent training for 45 days before assignment.  He 
remembered serving in the GST with a person of the same name 
as the veteran.  Mr. C.R. explained that when their training 
was complete, they were issued a uniform and rifle.  

In a February 1974 supplemental deposition, Mr. C.R. 
indicated that he was in the same training class as the 
veteran, and that the entire class took an oath of allegiance 
to the Japanese government.  He testified that both he and 
the veteran were issued rifles and performed as guards.  He 
also indicated that he served in a GST unit with the veteran 
for about a month.  He explained that his activities with the 
GST were never investigated after the war.

In an affidavit received in June 1974, but purportedly 
executed in September 1958, C.R. stated that he knew the 
veteran personally as a co-prisoner.  He indicated that both 
had been released from the concentration camp at the same 
time, and both had had joined guerilla units in September 
1944.  Mr. C.R.'s signature on the affidavit bears a 
remarkable resemblance to that found on C.R.'s deposition 
transcript.

In a November 1948 statement received in August 1974, the 
National Defense Forces indicated that the veteran did not 
fall under "GO No. 135, HPA s-45."

In a June 1974 statement, the veteran admitted that he was 
released from the concentration camp after agreeing to take 
an oath of obedience to the Japanese, but explained that he 
never intended to honor the oath.  He explained that once he 
returned to Lipa City, he immediately rejoined the guerillas.  
He further explained that when he was ordered to undergo 
training with the BC, his guerilla commanders instructed him 
to comply as part of an intelligence operation.  He indicated 
that he eventually escaped, but thereafter was arrested in 
Calamba, Laguna.  He admitted that he had taken an oath to 
the BC, but spent most of his time with that organization as 
a prisoner in light of his attempts to escape.

In a joint affidavit received in June 1974, but purportedly 
executed in September 1958, G.M and A.Q. state that the 
veteran joined a guerilla company in September 1944 as an 
intelligence operative.

In the July 1976 decision, VA's Compensation and Pension 
Service determined that the veteran had forfeited all rights, 
claims, and benefits to which he might otherwise be entitled 
under the laws administered by VA.  The decision explained 
that the veteran's membership in the BC from May 1943 to 
December 1944, where he wore a uniform, carried a weapon, and 
received training and assignments justified the forfeiture of 
benefits.  The decision explained that the record did not 
show any intention of escape until liberation forces were 
approaching, and the record did not corroborate his assertion 
that he was working on behalf of the guerillas.  Instead, the 
record showed that he was a corporal in the BC.  The decision 
explained that, historically, the Japanese did not force 
people into the BC; rather it was a volunteer force for which 
applicants were carefully screened.  The decision noted that 
the area in which the veteran served the BC was known for 
active operations by the BC against Philippine guerillas, and 
that whatever the veteran's actual duties in the BC, the 
organization for which he was working was assisting the 
Japanese in their efforts against the U.S. and its allies.

In a statement received in August 1977, the Philippine 
Department of National Defense confirmed that the veteran was 
granted educational benefits through 1950.

Pertinent evidence added to the record since the July 1976 
decision includes the following.

In a "Statement of Service" received in August 1977, the 
veteran's Philippine service department confirmed that he was 
inducted into the USAFFE in November 1941, was processed as a 
private first class in June 1945, and retired in June 1970.

In a November 2000 certification, the Armed Forces of the 
Philippines indicated that the veteran retired in December 
1970, and at one point was paid arrears for December 1941 to 
July 1942 and from July 1942 to June 1945.  Another document 
confirms his December 1970 retirement from the Philippine 
Army.

In a June 2005 "Certification," C.L. indicates that he was 
in the same barrio as the veteran between 1942 and 1945, and 
that the veteran was a farmer in those years.

In a June 2005 statement, P.S. indicates that he visited the 
veteran after the release from a concentration camp.

In statements in support of his claim to reopen, the veteran 
contends that the forfeiture is invalid because it was based 
on the reports of witnesses who did not actually see him 
collaborate with the Japanese.  He explains that he instead 
worked a farm from 1942 to 1945, as corroborated by his 
neighbor, Mr. C.L.  He argued that if he had been 
collaborating with the Japanese, he would have been charged 
by the Philippine government.

The Board finds that the evidence received since the July 
1976 is either cumulative of the evidence considered in that 
decision or does not relate to the central question of 
whether the veteran was a member of the BC.

In this regard, the Board points out that the veteran's 
current contention that he worked on a farm during the time 
he was alleged to have worked for the BC was previously 
considered in the July 1976 decision.  The contention is not 
new.  It was considered in July 1976 along with the veteran's 
admission that he also served with the BC during that time.  
Mr. C.L.'s statement concerning the veteran's working on a 
farm during the years in question is merely cumulative of 
that evidence already considered.  Even presuming the 
credibility of Mr. C.L.'s statement, he does not purport to 
account for the veteran's whereabouts the entire time during 
the period in question.  Nor is his statement inherently 
inconsistent with the veteran's membership in the BC.  

Even if the Board were to infer from Mr. C.L.'s statement 
that the veteran's presence on the farm was constant and 
uninterrupted, such a statement would stand in contrast to 
the veteran's own sworn testimony and statements, as well as 
that of Mr. C.R. given in 1974.  The veteran admitted to 
joining the BC (as part of an intelligence-gathering 
operation), and Mr. C.R. corroborated that fact.  Even 
presuming the credibility of Mr. C.L.'s statement, the 
statement is of such marginal probative value as to fail to 
raise a reasonable possibility, in light of all of the 
evidence of record, of substantiating the claim.

The Board notes that the veteran now contends that Mr. C.R. 
did not personally observe him work for the BC.  This stands 
in stark contrast to Mr. C.R.'s own testimony in 1974 to the 
effect that he did recall undergoing training and assignment 
with the veteran.  It also stands in contrast to the 
veteran's own 1974 testimony where he specifically identified 
Mr. C.R. as someone who could verify his whereabouts.  The 
Board points out that the signature of C.R. on his 1974 
deposition testimony matches the signature of the person of 
the same name who signed the September 1958 affidavit 
submitted by the veteran himself (and who, in that affidavit, 
affirms that he knew the veteran at least since their 
imprisonment at the concentration camp).  In any event, even 
presuming the credibility of the veteran's current assertion, 
the evidence before VA in July 1976 included evidence other 
than Mr. C.R.'s testimony, such as the veteran's signature in 
the BC's roster.  The Board consequently finds that the 
veteran's current statements are of such marginal probative 
value as to fail to raise a reasonable possibility, in light 
of all of the evidence of record, of substantiating the 
claim.

The documents indicating that the veteran retired from 
military service do not purport to address, one way or the 
other, whether the veteran was a member of the BC.  The same 
is true with respect to Mr. P.S.'s statement.  That 
individual indicates only that he visited the veteran at some 
point following release from a concentration camp.  Neither 
the above documents nor Mr. P.S.'s statement are material, 
and they therefore do not raise a reasonable possibility of 
substantiating the claim.

The Board notes that the representative has specifically 
requested that the Board consider the veteran's receipt of 
educational benefits as a result of his service as evidence 
that he did not willingly collaborate with the enemy.  The 
Board points out that this evidence was considered by VA in 
the November 1976 determination continuing the determination 
that forfeiture was warranted.  In any event, even if that 
information is new, the Board points out that those 
educational benefits were allowed decades before his 
membership in the BC was discovered.  Given that the evidence 
of record shows that the veteran denied any involvement with 
the BC or any similar organization until VA's investigation 
in 1974, the Board finds that the receipt of education 
benefits is not material as to the question of whether the 
veteran was a member of the BC.  It therefore does not raise 
a reasonable possibility of substantiating the claim.

As a whole, the evidence received in the veteran's claims 
file subsequent to the July 1976 decision does not tend to 
show that the veteran in fact was not guilty of rendering 
assistance to an enemy of the United States or of its allies.  
As such, the evidence received since the July 1976 decision 
does not raise a reasonable possibility of substantiating the 
claim.  Accordingly, the Board concludes that the evidence 
submitted subsequent to the July 1976 decision is not "new 
and material," and provides no basis to reopen the veteran's 
claim.   



ORDER

New and material evidence having not been submitted to reopen 
a claim for revocation of the forfeiture of VA benefits, the 
appeal is denied. 





____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


